No. 99-41067
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-41067
                        Conference Calendar



TERRY ANTHONY SMITH,

                                           Petitioner-Appellant,

versus

UNITED STATES OF AMERICA,

                                           Respondent-Appellee.

                         --------------------
            Appeal from the United States District Court
                  for the Eastern District of Texas
                         USDC No. 1:99-CV-434
                         --------------------
                            April 12, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Terry Anthony Smith, federal inmate #04120-078, appeals the

district court’s dismissal of his 28 U.S.C. § 2241 petition for

failure to exhaust administrative remedies.    Smith’s motion for

appointment of counsel is DENIED.

     Smith has not identified any error in the district court’s

analysis.   Rule 28(a)(9), Fed. R. App. P., “requires that the

appellant’s argument contain the reasons he deserves the

requested relief with citation to the authorities, statutes and

parts of the record relied on.”     Yohey v. Collins, 985 F.2d 222,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 99-41067
                               -2-

225 (5th Cir. 1993) (internal quotation omitted).   Because Smith

does not address the district court’s reasons for dismissing his

§ 2241 petition, he has abandoned the only issue on appeal. See

Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,

748 (5th Cir. 1987); Yohey, 985 F.2d at 224-25.

     AFFIRMED; MOTION DENIED.